Citation Nr: 0419115	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder. 

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in April 2003.  A 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Credible supporting evidence of an in-service stressor is 
not of record.

3.  Competent evidence of a nexus between an in-service 
stressor and post-traumatic stress disorder is not of record.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

VA has a duty to notify the veteran of the evidence and 
information necessary to substantiate his claim and a duty to 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter sent in 
response to the veteran's May 2001 claim, the RO stated that 
traumatic events might trigger emotional symptoms for some 
time after the actual event, and that in order to evaluate 
the veteran's claim, the RO needed his personal description 
of the traumatic events and the subsequent changes in his 
behavior.  The RO stated that the veteran should provide the 
dates and places of his specific duty assignment and the 
specific duties he performed at each location.  The RO also 
stated that the veteran should describe in detail the events 
or experiences he found to be the most upsetting, including 
the date and place of the events and the persons involved, 
information as to how long the events lasted, and in what 
ways the occurrences disturbed his current day practices.  
The RO stated that it needed medical evidence to support the 
claim, and that the veteran should describe the symptoms he 
had experienced and the dates the symptoms occurred, and list 
the dates of any treatment for emotional or psychiatric care 
prior to and after his active duty service period along with 
the name and address of the person or facility where he was 
treated.  The RO stated that it must have specific answers to 
the questions in order to pursue action on his claim.

The RO stated that it had requested the veteran's service 
medical records, and that if he provided authorization, the 
RO would request other medical records for him, but the 
veteran could also obtain the records himself and send the 
records to the RO.

In the March 2002 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.304(f), pertaining to 
service connection for post-traumatic stress disorder.

The RO requested stressor information from the veteran a 
second time in April 2002.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, service personnel records, and the VA treatment 
records and examination reports.  The veteran did not submit 
information regarding specific stressors, as requested by the 
RO in two separate letters.  The veteran has not indicated 
the existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to service connection for 
post-traumatic stress disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2003). 

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 
See 38 C.F.R. § 3.304(f) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was diagnosed with post-traumatic stress disorder 
in a VA examination report dated in October 2001.  In that 
examination, the veteran reported one pre-service stressor 
when he was a teenager and was attacked by a hostile gang.  
He reported that in service he had many difficult and 
dangerous aircraft operations and was frequently shot at, and 
that there were bullet holes in the plane.  He stated that in 
service he was continuously frightened and felt that his life 
was threatened.  He reported that he did not sustain combat 
injuries.  The examiner gave a diagnosis of post-traumatic 
stress disorder, but did not link the veteran's post-
traumatic stress disorder to a specific stressor.  The 
examiner stated that the veteran's primary stressors were 
financial and medical problems, and that the veteran also had 
stressors from ongoing post-traumatic stress disorder 
symptoms.  The examiner did state that the veteran had 
significant changes in psychosocial functional status and 
quality of life following trauma exposure, but the examiner 
did not specify the trauma to which he was referring.   

Further, the veteran has provided little information 
regarding specific stressors which might be verified by VA.  
The Board finds that the veteran did not engage in combat 
with the enemy, and consequently his lay testimony alone 
cannot establish the occurrence of his claimed stressors.  
His service records indicated that he was an airplane 
repairman and an airplane mechanic, that he participated in 
Vietnam Counteroffensive Phase VII and the 15th "Unnamed" 
Campaign, and that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with 60 Device, an Army Commendation Medal 
(1st Oak Leaf Cluster), an Aircraft Crewman Badge, 3 O/S 
Bars, and a Sharpshooter M-16 Badge with Bar.  These 
specialties and awards do not indicate that he engaged in 
combat with the enemy, and no other credible evidence 
establishes combat.  Therefore, there must be credible 
supporting evidence that the claimed in-service stressors 
occurred.

In a June 1969 Report of Medical Examination, clinical 
psychiatric evaluation was normal.  In a June 1969 Report of 
Medical History, the veteran checked a box indicating that he 
did not have nor ever had depression or excessive worry or 
nervous trouble of any sort.  In an April 1970 Report of 
Medical Examination, clinical psychiatric evaluation was 
normal.  In an April 1970 Report of Medical History, the 
veteran checked a box indicating that he did not have nor 
ever had depression or excessive worry or nervous trouble of 
any sort.

At the hearing before the undersigned Veterans Law Judge, the 
veteran stated that while on active duty he was a crew chief 
and that he "did aircraft, fixed wing and flew 
reconnaissance missions."  He stated that he did guard duty 
and there was incoming rocket fire and he had to take cover.  
He stated that he was in the 1st Aviation Brigade, that he 
was crew chief on fixed wing, and that there was small arms 
fire and he had to patch a lot of holes in the aircraft.  He 
stated that he had five or six aircraft and lost one of them, 
including the pilot, when the plane came too close to a bank 
up on a rock pile.  He stated that he would fly two to three 
times per week, and that he would be shot at, and there would 
be a lot of bullet holes in the tail section.  He stated that 
he received the Aircraft Crew Member Badge for a certain 
amount of flying time.  

He also stated that he would ride shotgun to go get food, and 
that there was crossfire.  He stated that he did not know if 
he had killed anyone, but he did feel that his life was 
threatened.  He stated that he got into a fight one time and 
pulled out a gun on someone and wanted to kill him.  He 
stated that a bit of everything that happened in Vietnam had 
caused his post-traumatic stress disorder.

There is no credible supporting evidence that the stressors 
described by the veteran occurred, nor has the veteran 
provided specific information that would allow VA to verify 
them.  The veteran vaguely describes his duties in service 
but does not detail a specific incident.  Rather, he stated 
that a bit of everything that happened in Vietnam had caused 
his post-traumatic stress disorder.  At the hearing, the 
veteran's representative stated that he would assist the 
veteran in completing a detailed stressor letter so that VA 
would have the who, what, when and where so that VA could do 
its job and attempt to verify the stressors.  No such letter 
has been received by VA.  The duty to assist is not a one-way 
street or a blind alley.  The veteran has a responsibility to 
provide the information necessary to substantiate his claim, 
especially information which he alone possesses.  The Board 
concludes that although post-traumatic stress disorder has 
been diagnosed, the veteran has not met the remaining 
required elements to warrant service connection for post-
traumatic stress disorder, namely, credible supporting 
evidence of the claimed stressors and medical evidence 
establishing a link between those stressors and post-
traumatic stress disorder.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to service connection for post-traumatic stress 
disorder, and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



